--------------------------------------------------------------------------------

EXHIBIT 10.7


 SYMYX TECHNOLOGIES, INC.
2001 NONSTATUTORY STOCK OPTION PLAN


OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)




Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Symyx Technologies, Inc. (the “Company”) has granted you an option
under its 2001 Nonstatutory Stock Option Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice.  Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.


The details of your option are as follows:


1.           VESTING.  Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.


2.           NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for capitalization
adjustments.


3.           EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES.  In the event that
you are an Employee eligible for overtime compensation under the Fair Labor
Standards Act of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not
exercise your option until you have completed at least six (6) months of
Continuous Service measured from the Date of Grant specified in your Grant
Notice, notwithstanding any other provision of your option.


4.           METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include the following:


(a)           Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.


5.           WHOLE SHARES.  You may exercise your option only for whole shares
of Common Stock.

1

--------------------------------------------------------------------------------



6.           SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act.  The exercise of your
option also must comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.


7.           TERM.  You may not exercise your option before the commencement or
after the expiration of its term.  The term of your option commences on the Date
of Grant and expires upon the earliest of the following:


(a)           three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death, provided that if during any
part of such three (3) month period your option is not exercisable solely
because of the condition set forth in the section above relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service;


(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;


(c)           eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates;


(d)           the Expiration Date indicated in your Grant Notice; or


(e)           the day before the [          ] anniversary of the Date of Grant.


8.           EXERCISE.


(a)           You may exercise the vested portion of your option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.


(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.
 
2

--------------------------------------------------------------------------------


 
9.           CORPORATE TRANSACTIONS AND CHANGES IN CONTROL.
 
(a)           Corporate Transaction.  Except as provided otherwise in an
individual Grant Notice, in the event of a Corporate Transaction (as defined
below), for the portion of each option that is neither Assumed (as defined
below) nor Replaced (as defined below), such portion of the option shall
automatically become fully vested and exercisable and be released from any
repurchase or forfeiture rights (other than repurchase rights exercisable at
Fair Market Value) for all of the Shares (or other consideration) at the time
represented by such portion of the option, immediately prior to the specified
effective date of such Corporate Transaction.
 
(b)           Change in Control.  Except as provided otherwise in an individual
Grant Notice, in the event of a Change in Control (as defined below) other than
a Change in Control which also is a Corporate Transaction, each option which is
at the time outstanding under the Plan automatically shall become fully vested
and exercisable and be released from any repurchase or forfeiture rights (other
than repurchase rights exercisable at Fair Market Value), immediately prior to
the specified effective date of such Change in Control, for all of the Shares
(or other consideration) at the time represented by such option.
 
(c)           The following definitions shall apply as used herein and in the
individual Grant Notices except as defined otherwise in an individual Grant
Notice.  In the event a term is separately defined in an individual Grant
Notice, such definition shall supercede the definition contained in this
Section.
 
(i)           “Change in Control” means a change in ownership or control of the
Company effected through either of the following transactions:
 
(1)           the direct or indirect acquisition by any person or related group
of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the continuing directors who are not affiliates or associates of the
offeror do not recommend such stockholders accept, or
 
(2)           a change in the composition of the Board over a period of twelve
(12) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are continuing directors.
 
(ii)           “Corporate Transaction” means any of the following transactions,
provided, however, that the Board or any of the Committees appointed to
administer the Plan shall determine whether multiple transactions are related,
and its determination shall be final, binding and conclusive:
 
                                (1)           a merger or consolidation in which
the Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;
 
                                (2)           the sale, transfer or other
disposition of all or substantially all of the assets of the Company;
 
                                (3)           the complete liquidation or
dissolution of the Company;
 
                                (4)           any reverse merger or series of
related transactions culminating in a reverse merger (including, but not limited
to, a tender offer followed by a reverse merger) in which the Company is the
surviving entity but (A) the shares of Common Stock outstanding immediately
prior to such merger are converted or exchanged by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, or (B) in
which securities possessing more than forty percent (40%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger or the initial transaction culminating in such merger; or
 
                                (5)           acquisition in a single or series
of related transactions by any person or related group of persons (other than
the Company or by a Company-sponsored employee benefit plan) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities but excluding any such transaction or
series of related transactions that the Board or any of the Committees appointed
to administer the Plan determines shall not be a Corporate Transaction.
 
(iii)           “Assumed” means that pursuant to a Corporate Transaction either
(i) the option is expressly affirmed by the Company or (ii) the contractual
obligations represented by the option are expressly assumed (and not simply by
operation of law) by the successor entity or its parent in connection with the
Corporate Transaction with appropriate adjustments to the number and type of
securities of the successor entity or its parent subject to the option and the
exercise or purchase price thereof which at least preserves the compensation
element of the option existing at the time of the Corporate Transaction as
determined in accordance with the instruments evidencing the agreement to assume
the option.
 
(iv)           “Replaced” means that pursuant to a Corporate Transaction the
option is replaced with a comparable stock award or a cash incentive program of
the Company, the successor entity (if applicable) or parent of either of them
which preserves the compensation element of such option existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or a more favorable) vesting schedule applicable to such option.  The
determination of option comparability shall be made by the Board or any of the
Committees appointed to administer the Plan, and its determination shall be
final, binding and conclusive.
 
3

--------------------------------------------------------------------------------


 
10.           TRANSFERABILITY.  Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.  In addition, if permitted by the Company you may transfer your option
to a trust if you are considered to be the sole beneficial owner (determined
under Section 671 of the Code and applicable state law) while the option is held
in the trust, provided that you and the trustee enter into a transfer and other
agreements required by the Company.

11.           RIGHT OF FIRST REFUSAL.  Shares of Common Stock that you acquire
upon exercise of your option are subject to any right of first refusal that may
be described in the Company’s bylaws in effect at such time the Company elects
to exercise its right.  The Company’s right of first refusal shall expire on the
first date upon which any security of the Company is listed (or approved for
listing) upon notice of issuance on a national securities exchange or quotation
system.


12.           RIGHT OF REPURCHASE.  To the extent provided in the Company’s
bylaws in effect at such time the Company elects to exercise its right, the
Company shall have the right to repurchase all or any part of the shares of
Common Stock you acquire pursuant to the exercise of your option.


13.           OPTION NOT A SERVICE CONTRACT.  Your option is not an employment
or service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.


14.           WITHHOLDING OBLIGATIONS.


(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.


(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting
purposes).  If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option.  Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c)           You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.


15.           NOTICES.  Any notices provided for in your option or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five (5) days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company.


16.           GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your option
and those of the Plan, the provisions of the Plan shall control.


 
4


--------------------------------------------------------------------------------